— This is an appeal from a judgment of the Court of Claims, dismissing, *983at the close of claimant’s ease on the trial, a claim for damages for wrongful death. About seven o’clock on the evening of December 15,1950, Margaret Eileen Winslow and a companion were in process of crossing Route 9, a State highway, at the hamlet of Wilton, between Saratoga Springs and Glens Falls, New York. An automobile proceeding northerly toward Glens Falls struck both girls, killing claimant’s decedent instantly. There had been some snowfall, the night was misty, and the pavement wet. Appellant had previously commenced an action for wrongful death in Supreme Court, Saratoga County, against the driver of the automobile, which was compromised and settled by court order, with reservation of any rights against the State. Claimant’s contention is that the State was negligent in failing to provide suitable warnings of the existence of the highway crossing. Southerly thereof the State had erected a standard reflectorized sign, while nearer the intersection was a standard school crossing sign. There was no proof that the driver of the automobile failed to see the signs and there was no proof of negligence on the part of the State. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.